PaeKbr, J.
Respondents have filed a joint brief. In their brief they have brought forward and discussed only two of their four assignments of error -appearing in the record.
Assignments of error Numbers Two and Four are not-' set out in their brief, -and in -support of them no reason or argument is. -stated or .authority cited. They are taken .as abandoned -by respondents. Rule 28, Rules of Practice in the Supreme Court. 221 N.C. 544, 563; S. v. Clayton, ante, 261, 111 S.E. 2d 299.
Respondents’ assignment of error Number One is: Respondents except to the findings of fact and conclusions of law of the Court finding each of -them in wilful contempt, of -Court, and except-to the judgment. This is a -broadside exception, which fails to point out-any particular findings of fact, and does not bring up for review the sufficiency -of the evidence to support the findings of fact. Henderson Cotton Mills v. Local Union No. 584, Textile Workers Union of America *418(AFL-CIO), Doug Rose, et al., docketed here as Number 392, post, 419, 111 S.E. 2d 526; Weaver v. Morgan, 232 N.C. 642, 61 S.E. 2d 916; Hickory v. Catawba County, 206 N.C. 165, 173 S.E. 56. However, a careful examination of .the evidence in the record ©hows there is 'substantial competent evidence to support Judge Mallard’s findings of fact in both orders, even though he was mistaken in finding as a fact that Joyce Ann Clark Robinson testified that she knew .about the contents of the restraining order, though he was correct in finding that she testified that ©he knew about t!he restraining order. This being true, his findings of fact in both orders are .conclusive and not reviewable on'appeal. Young v. Rollins, 90 N.C. 125; Wood Turning Co. v. Wiggins, 247 N.C. 115, 100 S.E. 2d 218, and cases there cited; 17 C.J.S., Contempt, Sec. 124(d). Respondents’ assignment of error Number One is overruled.
Respondents’ assignment of error Number Three is that respondents were denied due process of law, because they were denied the light to confront Eva Walker Robinson, Doza Stone, and Sheriff E. A. Cot-trell. This assignment of error made by each respondent is not based on any exception taken at the hearing. It appears from the record that the ©how cause orders served on the respondents were heard jointly .and at the ©ame time by Judge Mallard, though he entered separate orders. There were no objections by respondents, or either of them, to the admission in evidence of the above mentioned affidavits, no request by respondents, or either of them, that the affidavits be stricken out, and no request by respondents, or either of them, to confront Eva Walker Robinson, Doza Stone, and Sheriff E. A. Cottrell, and to cross-examine .them, or either one of them. It would seem to be fair inferences from the evidence that Eva Walker Robinson, Doza Stone, and Sheriff E. A. Cottrell were readily available as witnesses, if respondents had desired to confront and to cross-examine them, or either of them, 'and if respondents, or either of them, had made such a request, the Judge would have granted it. Upon authority of Harriet Cotton Mills v. Local Union No. 578, Textile Workers Union of America (AFL-CIO), Johnny Rose, et al., docketed here as Number 385, ante, 218, 111 S.E. 2d 457, which decided the precise question here 'presented, this assignment of error is overruled.
Judge Mallard’s findings of fact in both order© support his conclusions in both orders and his orders based thereon. Erwin Mills v. Textile Workers Union, 234 N.C. 321, 67 S.E. 2d 372; Erwin Mills v. Textile Workers Union, 235 N.C. 107, 68 S.E. 2d 813; Wood Turning Co. v. Wiggins, supra; Henderson Cotton Mills v. Local Union No. 584, Textile Workers Union of America (AFL-CIO), Doug Rose, et al., docketed here as Number 393, ante, 240, 111 S.E. 2d 471. Respond-*419exits’ assignment of error Number Three is overruled. Judge Mallard’s orders are
Affirmed.
HiggiNS, J., not sitting.